In an action to void a judgment recorded in favor of the defendant against the plaintiff’s former husband, the plaintiff appeals from (1) an order of the Supreme Court, Nassau County, dated August 30, 1977, which granted defendant’s motion to dismiss the complaint and (2) the judgment of the same court, entered thereon on September 29, 1977. Judgment and order reversed, with $50 costs and disbursements, motion denied and complaint reinstated. As a subsequent judgment creditor of her former husband, the plaintiff has standing to maintain this action to vacate and set aside on equitable grounds the prior confession of judgment obtained by the defendant from the plaintiff’s former husband (see Johnston v Erlanger Realty Corp., 162 Misc 881, 886; 9 Carmody-Wait 2d, NY Civ Prac, §§ 63:163, 63:180). Damiani, J. P., Titone, Shapiro and O’Connor, JJ., concur. [91 Misc 2d 452.]